               Case 3:19-cr-00562-WHO Document 64 Filed 03/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-6924
 8           FAX: (415) 436-7234
             jason.kleinwaks@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        ) CASE NO. CR 19-0562 WHO
                                                      )
15           Plaintiff,                               ) NOTICE OF DISMISSAL
                                                      )
16      v.                                            )
                                                      )
17   JAIME AVINA BARAJAS,                             )
                                                      )
18           Defendant.                               )
                                                      )
19                                                    )
20
             With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
21
     States Attorney for the Northern District of California dismisses the Indictment in this case against
22
     Jaime Avina Barajas without prejudice.
23

24 DATED: March 8, 2021                                           Respectfully submitted,

25                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
26
27                                                                /s/ Hallie Hoffman
                                                                  HALLIE HOFFMAN
28                                                                Chief, Criminal Division
     NOTICE OF DISMISSAL
     CR 19-0562 WHO
30
             Case 3:19-cr-00562-WHO Document 64 Filed 03/10/21 Page 2 of 2




 1

 2           Leave is granted to the government to dismiss the Indictment against Jaime Avina Barajas. The

 3 status hearing currently scheduled for March 11, 2021 is vacated.

 4

 5

 6 Date: March 10, 2021                                       _________________________________
                                                              HON. WILLIAM H. ORRICK
 7                                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     NOTICE OF DISMISSAL
     CR 19-0562 WHO
30
